DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued specification objection is hereby withdrawn in view of the amended title.

	The previously issued claim objections are hereby withdrawn in view of the amended claims.

 	The Applicant’s arguments with respect to claims #14-20 in the reply filed on July 21, 2022 have been carefully considered, but claims 14, 15 are moot in view of the new grounds of rejection.  Claims 1-13 and 18-20 are indicated as being allowable.

IDS
 	The IDS document(s) filed on June 23, 2022 and September 27, 2022 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Nakaji (U.S. Patent Publication No. 2009/0321868 A1), hereafter “Nakaji”.


	As to claim 14, Nakaji teaches:
A first semiconductor layer 20 of a first conductive type (n-type).  Nakaji teaches a corresponding semiconductor light receiving element, a waveguide photodetector, in FIG. 10.

A photodiode structure 36 provided on the first semiconductor layer, the photodiode structure having an end face (vertical lateral faces of 36), the photodiode structure including an optical absorption layer 26g being of an intrinsic conductive type or a first conductive type, a second semiconductor layer 24 being of a first conductive type (n-type), a multiplication layer 52 being of an intrinsic conductive type or a first conductive type, and a third semiconductor layer 54 being of a second conductive type (p-type).  

Another semiconductor layer 38 being of a second conductive type and contacting an entire surface of the end face of the photodiode structure.  Nakaji teaches another semiconductor layer comprising Fe-doped InP layer.  See Nakaji, FIG. 10.  The Examiner takes Official Notice that Fe is a p-type dopant.
	


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

 	Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Nakaji as applied to claim 14.


	As to claim 16, Nakaji teaches an Fe doping of the another semiconductor layer but does not specify a particular concentration.  
 	On the other hand, the Examiner notes Applicant has not specified a criticality to the impurity concentration of the another semiconductor layer.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions or variable are critical.  "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claims Allowable If Rewritten in Independent Form
 	Claims 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	As to claim 15, Nakaji is the closest prior art but is silent as to the relative impurity concentrations.

 	As to claim 17, Nakaji is the closest prior art but is silent as to the relative bandgaps.

Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach the subject matter of claims 1-13, 18-20, particularly “wherein an impurity concentration of the another semiconductor layer is lower than an impurity concentration of the third semiconductor layer” as recited in claim 18.  Nakaji is the closest prior art but is silent as to the relative impurity concentrations.  Regarding claim 1, no prior art was found.  Further, a double patenting rejection against claim 11 of co-pending (recently allowed) Application 17/188,335 was considered, but the ‘335 Application does not teach the optical absorption layer being of a first conductive type, a multiplication layer being of an intrinsic conductive type, nor a second semiconductor being of a first conductive type.
	

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829